Case 7:20-cv-03103-VB Document 36 Filed 10/09/20 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

mse Po
Phat Bde

 

 

JOSE ROSALIO MENDEZ, individually and |;
on behalf of others similarly situated,

 

 

Plaintiff,
: ORDER AND DEFAULT
Vv. : JUDGMENT
303 RESTAURANT LLC; HOVORKA : 20 CV 3103 (VB)

HOSPITALITIES PIERMONT LLC, d/b/a/ The
Whiskey Kitchen; and HENRY HOVORKA,
Defendants.

 

x

Plaintiff commenced this action on April 17, 2020, (Doc. #1), and on May 6, 2020,
summonses were issued as to each defendant (Docs. ##9-11).

On May 14, 2020, plaintiff filed affidavits of service as to defendants 303 Restaurant LLC
(“303 Restaurant”) and Hovorka Hospitalities Piermont LLC (“Hovorka Hospitalities”), stating 303
Restaurant and Hovorka Hospitalities were served on May 11, 2020. (Docs. ##12~—13). 303
Restaurant and Hovorka Hospitalities’s deadline to answer, move, or otherwise respond to the
complaint was thus June 1, 2020. See Fed. R. Civ. P. 12(a). Defendants 303 Restaurant and
Hovorka Hospitalities failed to answer, move, or otherwise respond to the complaint or to seek an
extension of time in which to do so, by June 1, 2020.

On May 27, 2020, plaintiff filed an affidavit of service as to defendant Henry Hovorka
(“Hovorka”), stating Hovorka was served on May 1, 2020. (Doc. #14). This affidavit was signed
and sworn to on May 5, 2020. Both of these dates are prior to the issuance of the summons on May
6, 2020. Accordingly, Defendant Hovorka was not properly served. In addition, defendant
Hovorka failed to answer, move, or otherwise respond to the complaint or seek an extension of time
in which to do so.

Plaintiff obtained certificates of default as to each defendant on June 24, 2020. (Docs.

##19-21). On July 20, 2020, plaintiff moved for an entry of default judgment against defendants.
1

 

 
Case 7:20-cv-03103-VB Document 36 Filed 10/09/20 Page 2 of 2

(Doc. #23). On August 24, 2020, and October 8, 2020, the Court held an on-the-record show cause
hearing on plaintiff's motion, at which plaintiff's counsel appeared, and no defendant appeared.

Accordingly, it is HEREBY ORDERED:

1, Plaintiff's motion is GRANTED IN PART and DENIED IN PART.

2. Judgment is entered against Defendants 303 Restaurant LLC and Hovorka
Hospitalities Piermont LLC, d/b/a/ The Whiskey Kitchen, in the total amount of $16,099.37,
comprising: (A) compensatory damages for unpaid minimum and overtime wages in the amount of
$2,931.50; (B) statutory damages for violation of New York Labor Law § 195(1) in the amount of
$5,000; (C) statutory damages for violation of New York Labor Law § 195(3) in the amount of
$5,000; (D) liquidated damages in the amount of $2,931.50; and (E) prejudgment interest in the
amount of $236.37.

3. Plaintiff is awarded attorney’s fees in the amount of $2432.50, and costs in the
amount of $540.00.

4. Plaintiff is awarded post-judgment interest, as calculated under 28 U.S.C. § 1961.

5. Pursuant to New York Labor Law § 198(4) if any amounts remain unpaid upon the
expiration of ninety days following issuance of judgment, or ninety days after expiration of the time
to appeal and no appeal is then pending, whichever is later, the total amount of judgment shall
automatically increase by fifteen percent.

The Clerk is directed to terminate the pending motion (Doc. #23) and close this case.

Dated: October 8, 2020

White Plains, NY
SO ORDERED:

Vu

Vincent L. Briccetti
United States District Judge

 

 
